DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-18 and 20 are in condition for allowance.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/2/21 was filed after the mailing date of the Claims on 6/4/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-18 and 20 are allowed over art.
4.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 18 limit to a method, device and network comprises transmitting to a certificate authority a request including an electronic identifier of an electronic device upon determination a security certificate is necessary, the certificate authority include a certification authority network storing an electronic record include a blockchain record of electronic records wherein receiving, from the certificate authority, information to be used in generating an electronic record that include device-specific information and user-specific information, and the information being identified by the certificate authority using the electronic identifier of the electronic device that include a hash of the user-specific information generated by a hashing  
The previous rejection under the Sherman, et al. and Hockey, et al. was overcome by the current amendments.  Further searching failed to disclose prior art that reads on the certification authority network storing an electronic record include a blockchain record of electronic records where information to be used in generating an electronic record that include device-specific information and user-specific information, and the information being identified by the certificate authority using the electronic identifier of the electronic device that include a hash of the user-specific information. Prior art further fails to include the electronic record include an electronic identifier generated according to a specified format being particular to the device-specific information or user-specific information based on the information and the information to be used to generate the electronic record where a portion of the electronic record is signed using a private key in order to receive access to the security certificate. 
Therefore, none of the references alone or in combination disclose or suggest the invention of claims 1-18 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA T TRUVAN
Examiner




/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435